Citation Nr: 1040458	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-22 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico




THE ISSUE

Entitlement to service connection for bilateral pes planus with 
plantar fasciitis.  






ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel







INTRODUCTION

The Veteran served on active duty from February 2003 to August 
2006.  

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2007 rating decision by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, (hereinafter 
RO).  The case was remanded for additional development in March 
2010 and is now ready for appellate review. 


FINDINGS OF FACT

1.  An examination prior to service noted the presence of 
moderate bilateral pes planus. 

2.  Marked pes planus was shown at separation from and the 
Veteran was medically discharged from service in part due to this 
condition.  

3.  It is at least as likely as not that the underlying pathology 
associated with the Veteran's bilateral pes planus was 
permanently aggravated by service.  

4.  Plantar fasciitis has been medically attributed to pes 
planus.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, bilateral 
pes planus has resulted in plantar fasciitis and was aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1110, 1153, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in September 2006 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claim.  

As for the duty to assist, the service treatment reports and VA 
clinical reports have been obtained and the Veteran was afforded 
the VA examination in June 2010 that, as requested in the March 
2010 remand, included an opinion as to whether the Veteran's 
bilateral pes planus was aggravated by service.  Finally, the 
Veteran himself indicated in a statement received in September 
2010 that he had no additional evidence to present.  As there is 
no indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claim, the 
duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

A Veteran is presumed to be in sound condition except for defects 
noted when examined and accepted for service.  38 U.S.C.A. 
§ 1111.  A preexisting injury or disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Temporary or intermittent flareups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993). 

Congenital or developmental defects are not diseases or injuries 
for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 
4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
However, the VA Office of General Counsel held that service 
connection may be granted for a congenital disease on the basis 
of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 
5, 1985)].  In that opinion, it was noted that a disease 
considered by medical authorities to be of congenital, familial 
(or hereditary) origin by its very nature preexists claimants' 
military service, but that service connection for such diseases 
could be granted if manifestations of the disease in service 
constituted aggravation of the condition.  See also Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993).  Service connection may also be warranted if 
there is a superimposed injury or disease in-service.  See 
VAOPGCPREC 82-90.

An examination prior to entrance to service in September 2002 
noted moderate bilateral pes planus that was not symptomatic.  As 
such, the presumption of soundness does not apply.  The service 
treatment reports reflect numerous instances of treatment for 
bilateral pes planus, with a May 2006 report noting that the 
Veteran's pes planus that existed prior to service had become 
symptomatic during service and that he was suffering from ongoing 
pain with minimal improvement with custom inserts and a limited 
duty profile.  These reports also noted that the Veteran's pes 
planus symptoms were "severe."  The Veteran was noted to have 
"marked" bilateral pes planus on a June 2006 examination 
shortly before discharge.  A July 2006 Medical Board proceeding 
noted that the Veteran's bilateral pes planus was permanently 
aggravated by service.  

After service, the Veteran was afforded a VA examination of the 
feet in October 2006 that resulted in a diagnoses of severe 
congenital pes planus deformities and plantar fasciitis 
superimposed upon this condition.  As the record did not clearly 
indicate whether this condition was permanently aggravated by 
service, the RO was directed to afford the Veteran a VA 
examination that included such an opinion in the aforementioned 
June 2010 VA examination.  The examiner noted that she had 
reviewed the claims file prior to the examination, and following 
this review and examination, she concluded that it was less 
likely than not that the Veteran's pes planus was aggravated by 
service.  She did find the Veteran's plantar fasciitis to be 
superimposed upon his pes planus.  

The examiner based her June 2010 opinion on a conclusion that 
there was one isolated instance of treatment for foot pain in 
January 2005, and that the record in service thus indicated one 
"transitory" episode of foot pain.  However, the service 
treatment records, as noted above, actually reflect multiple 
instances of treatment and a progression of the severity of the 
Veteran's pes planus symptoms during service to the point that it 
was characterized as a "marked" disability with "severe" 
symptoms shortly prior to his separation from service, which was 
in part due to the disability associated with this condition.  
Given this evidence, the fact that the condition was said to only 
be moderately disabling and asymptomatic at entrance, and the 
Medical Board determination as to aggravation, it would not be 
unreasonable to conclude from the record that the severity of the 
underlying pathology associated the Veteran's pes planus 
underwent an increase during service.  Thus, without finding 
error in the RO's action, the Board will exercise its discretion 
to find that the evidence is in relative equipoise and conclude 
that service connection for bilateral pes planus on the basis of 
aggravation may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.  Given the medical evidence linking the 
condition to pes planus, the Veteran's plantar fasciitis will be 
included in this grant of service connection.   


ORDER

Entitlement to service connection for bilateral pes planus with 
plantar fasciitis is granted.    



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


